DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, inter alia, a light module, comprising an elongated support structure, a plurality of light unit arrays, and “conductors running along said elongated support structure and arranged to connect said first light unit array in a series interconnection and to connect said second light unit array in a respective series interconnection, wherein only one of said conductors from said first light unit array is connected to one of said conductors in said second light unit array, and wherein each of said first and second light units arrays have a separate second conductor running along its one of said arrays, said second conductors arranged to connect to a power supply or another sign box light module.”
The references of record do not teach or suggest the aforementioned limitations, nor would it be obvious to modify those references to include such limitations.
Prior art reference Gorman et al., US 2015/0308631 A1, discloses an elongated support structure (Fig. 8, 8E) with plurality of light unit arrays. However, Gorman does not disclose the arrangement of “only one of said conductors from said first light unit array is connected to one of said conductors in said second light unit array, and wherein each of said first and second light units arrays have a separate second conductor running along its one of said arrays, said second conductors arranged to connect to a power supply or another sign box light module.”
Claims 2-8 are allowed due to their dependence on claim 1.
Claims 9 and 18 are allowed for similar reasons as claim 1.
Claims 10-17 are allowed due to their dependence on Claim 9.
Claims 19-20 are allowed due to their dependence on claim 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL CHIANG whose telephone number is (571)270-3811. The examiner can normally be reached M to F, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL CHIANG/Patent Examiner, Art Unit 2875                                

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875